                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION

                                                  *
ADAM OLSON and JENNIFER OLSON,                    *
                                                  *          3:18-cv-00102
       Plaintiffs,                                *
                                                  *
       v.                                         *
                                                  *
CITY OF NORTH LIBERTY, DIANE                      *          ORDER
VENENGA, individually, CHRISTOPHER                *
SHINE, individually, and TYSON                    *
LANDSGARD, individually,                          *
                                                  *
       Defendants.                                *
                                                  *

       Before the Court are Motions in Limine filed by Plaintiffs Adam Olson and Jennifer

Olson on December 8, 2019, ECF No. 37, and by Defendants City of North Liberty, Diane

Venenga, Christopher Shine, and Tyson Landsgard on December 23, 2019, ECF No. 38.

Plaintiffs filed a Response on January 30, 2020, ECF No. 44, and Defendants Responded on

January 31, ECF No. 46. The matter is fully submitted.

                                  I. PROCEDURAL HISTORY

       Plaintiffs initially filed a Petition at Law and Jury Demand in state court asserting five

claims against Defendants, including a claim of defamation. ECF No. 1 at 3–13. The Petition

alleged in pertinent part that Defendants defamed Plaintiff Adam Olson by falsely stating Olson

had “lost it,” claiming Olson took medication that rendered him “out of touch with reality,” and

stating Olson drove by Defendant Shine’s personal residence multiple times in a “harassing”

manner. ECF No. 1 ¶¶ 22, 47, 49; ECF No. 26-1 at 9–10. Defendants removed the case to this

Court on October 16, 2018. ECF No. 1. Defendants moved for summary judgment on
September 13, 2019. ECF No. 26. On March 31, 2020, the Court granted summary judgment to

Defendants as to all claims except Plaintiffs’ claim for defamation of Adam Olson. ECF No. 50.

       In its Summary Judgment Order, the Court considered each element of Plaintiffs’

defamation claim. To establish Defendants defamed Plaintiff Adam Olson under Iowa law,

Plaintiffs would need to establish “Defendants (1) published—i.e., spoke, (2) defamatory words,

(3) that were false, (4) about them, (5) that caused damages.” ECF No. 50 at 9. Regarding the

publication element, the Court applied Iowa precedent holding that communications between

employees of the same organization can constitute publication. Id. at 9–10 (citing Newell v. JDS

Holdings, L.L.C., 834 N.W.2d 463, 472 (Iowa Ct. App. 2013)). In such cases, Iowa law provides

a qualified privilege for intra-organizational communications so long as the statement was made

in good faith, was limited to an identified interest of the defendant, and was published “on a

proper occasion, in a proper manner, and to proper parties only.” Id. at 10 (quoting Theisen v.

Covenant Med. Ctr., Inc., 636 N.W.2d 74, 84 (Iowa 2001)). The Court found a genuine issue of

fact as to whether Defendants abused this privilege in making the allegedly defamatory

statements about Adam Olson. Id. at 11.

       Regarding the element of falsity, Defendants asserted (and continue to assert) that their

statements were true. ECF No. 50 at 9; ECF No. 46 ¶ 5. The Court found this defense

unavailing on summary judgment for two reasons. Regarding Defendants’ statement that Adam

Olson’s medication made him “out of touch with reality,” Defendants had not actually

established that Olson took any medications whatsoever. ECF No. 50 at 14. Second, the Court

noted, “there is a big difference—both in fact and in social perception—between a police officer

suffering from [post-traumatic stress disorder (PTSD)] after being shot in the line of duty and




                                                 2
simply going ‘off the deep end’ or being ‘out of touch with reality.’” Id. Thus, the Court found

a genuine issue of fact as to whether Defendants’ statements were false.

       Concerning whether the statements were “about” Plaintiffs, the Court found (and

Defendants did not dispute) that the statements referred to Adam Olson. However, the Court

granted summary judgment in favor of Defendants as to Plaintiffs’ claim of defamation against

Adam Olson’s wife, Jennifer Olson. ECF No. 50 at 17–18. Finally, the Court held the

statements about Plaintiff Adam Olson, if proven, constituted slander per se, and damages were

therefore presumed under Iowa law. Id. at 16–17 (citing Vinson v. Linn-Mar Cmty. Sch. Dist.,

360 N.W.2d 108, 116 (Iowa 1984)). The Court therefore denied summary judgment as to

Plaintiffs’ claim that Defendants defamed Adam Olson. The Court granted summary judgment

to Defendants as to all other claims. ECF No. 50.

       A trial on the defamation claim has been scheduled for July 28, 2021. ECF No. 56. On

December 18, 2019, Plaintiffs filed their first Motion in Limine seeking to exclude any testimony

concluding Adam Olson is “out of touch with reality” or has “lost it” based solely on his

diagnosis of PTSD or his prescription for medication. ECF No. 37. On December 23, 2019,

Defendants filed eight Motions in Limine. ECF No. 38. Plaintiffs Responded to Defendants’

Motions on January 30, 2020. ECF No. 44. Defendants filed a Response to Plaintiffs’ Motion

on January 31, 2020. ECF No. 46. The Court has found in decades of practice that many, if not

most, times it is asked to decide pre-trial motions in limine, the state of the record makes

deciding what evidence to admit difficult if not impossible. The Motions in this case are no

exception. Nonetheless, the Court has reviewed the record thoroughly and renders the following

decisions.




                                                 3
                                           II. ANALYSIS

                                  A. Plaintiffs’ Motion in Limine

       1. Arguments using Plaintiff’s PTSD to establish truth

       Plaintiffs’ sole Motion in Limine seeks to exclude “[t]estimony or argument that plaintiff

Adam Olson’s prescription medication is evidence in support of defendants’ affirmative defense

of truth,” and “[t]estimony or argument that plaintiff Adam Olson’s PTSD diagnosis is evidence

in support of defendants’ affirmative defense of truth.” ECF No. 37. Plaintiffs rely on the fact

that Defendants have not disclosed any expert who could opine as to the symptoms, the cause, or

the treatment of Adam Olson’s PTSD or the use and effects of any prescription medication he

takes. ECF No. 37-1 at 2. Defendants respond that Adam Olson’s medical records, including his

medication prescription and PTSD diagnosis, are relevant to their defense of substantial truth.

ECF No. 46 ¶ 1.

       Defendants’ argument misses the point of Plaintiffs’ Motion. Plaintiffs are not seeking

exclusion of Adam Olson’s medical records and, in fact, do not object to Defendants’ Motion in

Limine requesting that any medical records admitted be supported by adequate foundation. See

ECF No. 37; ECF No. 44 ¶ 1. Plaintiffs are instead seeking to exclude testimony by any lay

witness that these medical records prove Plaintiff has “lost it” or is “out of touch with reality.”

ECF No. 37-1 at 2.

       Causation of “sophisticated” injuries must generally be established by expert testimony.

Robinson v. Hager, 292 F.3d 560, 564 (8th Cir. 2002); Turner v. Iowa Fire Equip. Co., 229 F.3d

1202, 1210 (8th Cir. 2000) (“[W]hen the injury is a ‘sophisticated’ one, i.e., requiring . . . [a]

highly scientific technique for diagnosis, proof of causation is not within the realm of lay

understanding . . . .”) PTSD constitutes such a sophisticated injury. Posttraumatic stress




                                                  4
disorder (PTSD), Stedman’s Medical Dictionary 260450 (28th ed. 2005) (“[D]evelopment of

characteristic long-term symptoms following a psychologically traumatic event that is generally

outside the range of usual human experience . . . . [A Diagnostic and Statistical Manual of

Mental Disorders] diagnosis . . . .” (emphasis added)); see also Awnings v. Fullerton, 912 F.3d

1089, 1098 (8th Cir. 2019) (“[N]on-visible alleged injuries are not within the range of common

experience where inferences may be made with confidence.”). It follows that evidence of

symptoms or treatments for PTSD are similarly outside the personal knowledge of lay witnesses.

Fed. R. Evid. 701, 702; see Mack v. Metro. Life Ins. Co., 246 F. App’x 594, 598 (11th Cir. 2007)

(“[A]n argument resting on psychology and medicine requires the testimony of an expert witness

qualified in those fields.”).

        Plaintiffs’ expert witness disclosure deadline passed on February 22, 2019, while

Defendants’ deadline passed on April 26, 2019. ECF No. 9. The record contains one expert

report from Defendants concerning Plaintiff Adam Olson’s actions during a police encounter.

ECF No. 26-1 at 39–57. Plaintiffs assert no other qualified expert has been disclosed who could

opine as to the symptoms of Adam Olson’s PTSD. ECF No. 37-1 at 2. If Defendants had made

relevant expert witness disclosures not already in the record, they would presumably have

attached this evidence to their Response as required by Local Rule 7(e). LR 7(e); Fed. R. Civ.

P. 26(a)(2). The Court finds no expert qualified to provide opinions about PTSD symptoms or

treatment is available to testify at trial. No other witnesses would be qualified to give opinions

about Adam Olson’s PTSD diagnosis or the effects of his medications. See White v. Walker, 950

F.2d 972, 979 (5th Cir. 1991) (“[M]any of [the plaintiff]’s questions to [a police officer] sought

expert opinions on child psychology—opinions that are so clearly and obviously beyond the pale




                                                 5
of lay opinion testimony as to render their proffer frivolous. The testimony was properly

excluded.”).

       Thus, Plaintiffs’ Motion in Limine is granted. Defendants may not elicit testimony from

any witness that persons diagnosed with PTSD have “lost it” or that PTSD medication causes

those who take it to become “out of touch with reality.” Any non-expert testimony suggesting

that Defendants’ statements about Plaintiff were true based upon his diagnosis of PTSD and

prescription medication will be excluded for lack of competency, lack of personal knowledge,

and speculation. Fed. R. Evid. 601, 602, 701; see Schuller v. Great-W. Life & Annuity Ins. Co.,

No. C-04-62-LRR, 2005 WL 2257634, at *8 (N.D. Iowa Sept. 15, 2005) (excluding testimony by

chiropractor regarding psychological condition and emotional health of plaintiff).

                                  B. Defendants’ Motions in Limine

       1. Uncontested Motions

       Defendant’s first four Motions in Limine ask the Court to exclude “Medical records and

bills absent foundation,” “[h]earsay statements attributed to Plaintiff’s medical providers,”

“[i]nsurance coverage,” and “[e]xpert witness testimony.” ECF No. 38 at 1. Plaintiffs do not

object to any of these Motions.

       The Court presumes the parties will follow the Federal Rules of Evidence at trial.

Although Plaintiffs do not object to Defendants’ first Motion in Limine to exclude medical

records and bills without proper foundation, Defendants’ state in briefing that admissibility of

any medical records must be “established by the creator of those records.” ECF No. 38-1 ¶ 1.

This assertion is clearly contradictory to the medical diagnosis and regularly conducted activity

exceptions to the rule against hearsay. Fed. R. Evid. 803(4), (6). The Court does not have a

witness list or any other indication of how Plaintiffs may establish foundation for medical




                                                 6
records, but it can only assume Plaintiffs will call a witness who can attest to the authenticity of

any documents as required by the Federal Rules of Evidence before offering any exhibits into

evidence.

       The Court thus reserves ruling on Defendants’ first Motion in Limine. Defendants’

second, third, and fourth Motions are granted. Accord Fed. R. Civ. P. 26(a)(2); Fed. R. Evid.

411, 702, 802, 803.

       2. Undisclosed Witnesses

       Defendants seek to exclude testimony by any witness “other than those identified by

Plaintiffs in discovery.” ECF No. 38-1 ¶ 5. Plaintiffs do not object to the Motion except to the

extent it would preclude them from calling witnesses for the sole purpose of impeachment as

authorized by Federal Rule of Civil Procedure 26(a)(1)(A)(i). Plaintiffs are correct that

disclosure of witnesses is required “unless the use would be solely for impeachment.” Fed. R.

Civ. P. 26(a)(1)(A)(i). Defendants’ fifth Motion is therefore granted except that Plaintiffs will be

allowed to call undisclosed witnesses for the sole purpose of impeachment pursuant to Rule

26(a)(1)(A)(i).

       3. Dollar Amounts in Voir Dire

       Defendant’s sixth Motion in Limine seeks to bar Plaintiffs from asking jurors about

specific amounts of damages during voir dire. Defendants claim such arguments would

impermissibly bias the jury. ECF No. 38-1 ¶ 6. Plaintiffs respond that such questions are

necessary to ascertain whether any jurors “would refuse to enter a full and fair monetary

verdict.” ECF No. 44 ¶ 3. Following the example of our sister districts, the Court grants

Defendants’ sixth Motion in part. Ribeiro v. Baby Trend, Inc., No. 8:12CV204, 2017 WL

1393088, at *8 (D. Neb. Apr. 17, 2017); Weaver v. Toyota Motor Corp., No. 1:11-cv-00025,




                                                  7
2014 WL 806137, at *8 (E.D. Ark. Feb. 28, 2014). The parties may ask general questions about

the jurors’ ability to award a fair verdict if they find for Plaintiff. However, the parties may not

“attempt to commit the jury to a certain . . . amount of damages” or elicit promises from jurors

about the amount of any award. Weaver, 2014 WL 806137, at *8; Ribeiro, 2017 WL 1393088,

at *8.

         4. Defendants’ Financial Condition

         Defendant’s seventh Motion in Limine would exclude evidence of the parties’ relative

financial positions or any argument that Plaintiffs are the “underdog” in this case. This Court

already decided this issue in Morton v. Fort Madison Cmty. Hosp., No. 3:09-cv-179, 2011 WL

13228431, at *2 (S.D. Iowa Aug. 16, 2011). In that case, the Court held,

         Defendant has not pointed out any case law indicating that more general attorney
         arguments regarding whether one party is an “underdog” would be per se improper.
         Accordingly, Defendant’s request is granted in part and denied in part. Plaintiff
         and his counsel shall not refer to the relative financial status of the parties at trial
         or “encourage[] the jury to determine liability based on the [Defendant’s] ability to
         pay damages.” See Rosenberger [Enters., Inc. v. Ins. Serv. Corp. of Iowa], 541
         N.W.2d [904,] 907 [(Iowa Ct. App. 1995)]. However, the Court will not, based on
         the current record, bar Plaintiff from any statement or argument that may be
         interpreted as insinuating that Plaintiff is, in some way, an “underdog.”

Morton, 2011 WL 13228431, at *2 (first two alterations in original). Defendants have not cited

any authority in their Motion suggesting the Court should deviate from its prior holding. ECF

No. 38-7 ¶ 7. Defendants’ Motion is therefore granted in part and denied in part.

         5. “Golden rule” and punishment arguments

         Defendant’s eighth Motion in Limine asserts “Plaintiffs do not have a claim for punitive

damages” and therefore seeks to exclude “golden rule” arguments that ask the jury to put

themselves in Plaintiffs’ position or arguments that the damages award should “punish”

Defendants. “Golden rule” arguments are properly excluded as improper appeals to jurors’




                                                    8
personal feelings. United States v. Palma, 473 F.3d 899, 902 (8th Cir. 2007). Defendants’

Motion is granted insofar as it concerns “golden rule” arguments by Plaintiffs.

       Defendants are incorrect that Plaintiffs do not have a claim for punitive damages.

Plaintiffs properly requested punitive damages in their Petition at Law and Jury Demand. ECF

No. 1 at 9. However, it is this Court’s practice to bifurcate all trials that could involve awards of

punitive damages. Arguments regarding “punishment” will therefore not be relevant to the

initial trial proceedings. The Court reserves ruling on Defendant’s eighth Motion in Limine

pending trial of Plaintiffs’ case for compensatory damages.

                                        III. CONCLUSION

       The parties have submitted nine Motions in Limine addressed herein. Plaintiffs’ Motion

in Limine, ECF No. 37, is GRANTED. Defendants’ Motions in Limine, ECF No. 38, are

GRANTED in part, DENIED in part, and RESERVED in part. Specifically, the Court

RESERVES ruling on Defendants’ Motion in Limine No. 1. Defendants’ Motions in Limine

Nos. 2, 3, and 4 are GRANTED, and Defendants’ Motions Nos. 5, 6, and 7 are GRANTED in

part and DENIED in part. Defendants’ Motion in Limine No. 8 is GRANTED in part and

RESERVED in part.

       IT IS SO ORDERED.

       Dated this 22nd day of March, 2021.




                                                  9
